 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   SHARON WU,
                                                             Case No.: 2:19-cv-01780-KJD-NJK
12              Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 24]
14   ALLSTATE INSURANCE,
15              Defendant(s).
16          The governing rules provide an easy road map for litigants, especially attorneys, to file a
17 proper discovery plan. See Local Rule 26-1. When the Court has expended judicial resources
18 issuing an order with further guidance on the subject, there should be no reasonable possibility for
19 litigants to continue to run afoul of the governing rules.
20          On January 21, 2020, the Court denied the parties’ first proposed discovery plan. Docket
21 No. 22; see also Docket No. 21 (discovery plan).1 The Court explained that the discovery plan
22 was faulty in that it improperly calculated the proposed deadlines and sought an extended
23 discovery period without sufficient explanation. Docket No. 22 at 1. The Court explained that,
24 inter alia, “[t]he local rules are crystal clear that the discovery period is measured from the date of
25
26          1
            This was not the first order on the subject. On January 3, 2020, the Court noted that the
   deadline for filing a discovery plan had lapsed and ordered the parties to file either a discovery
27 plan or a status report. Docket No. 17. On January 10, 2020, the Court issued another order
   rejecting the legally faulty premised advanced by the parties that a discovery plan cannot be filed
28 when a motion to dismiss is pending. Docket No. 19.

                                                      1
 1 a defendant’s first appearance. Local Rule 26-1(b)(1).” Docket No. 22 at 1 n.1. The Court also
 2 explained that the discovery plan lacked the certifications required by the local rules. Id. (citing
 3 Local Rules 26-1(b)(7), (8), and (9)).
 4          Now pending before the Court is the parties’ amended discovery plan. Docket No. 24.
 5 Inexplicably, the amended discovery plan again seeks an extended discovery period by improperly
 6 calculating deadlines from the Rule 26(f) conference and provides no reason for the implicit
 7 request to depart from the default schedule. See id. at 2. Also inexplicably, the amended discovery
 8 plan again omits the certifications specifically identified for the parties in the previous order. See
 9 Local Rules 26-1(b)(7), (8), and (9). Accordingly, the amended discovery plan is DENIED.
10          The need for issuing four orders regarding the formulation and filing of a discovery plan
11 makes plain that the parties, particularly counsel, are not prepared to advance this case within the
12 confines of the governing rules. Accordingly, attorney Bryce B. Buckwalter and Plaintiff must
13 read the local rules in their entirety.2 Mr. Buckwalter and Plaintiff must file declarations attesting
14 that the local rules have been read by February 13, 2020.
15          In addition, a proposed discovery plan that complies with the local rules must be filed by
16 February 13, 2020.         Specifically, the deadlines must be measured from Defendant’s first
17 appearance. To the extent more than 180 days of discovery is requested as measured from that
18 date, explanation must be provided to justify an extended discovery period. Moreover, the
19 certifications required by the local rules must be included.3 FAILURE TO COMPLY WITH
20 THE LOCAL RULES MAY RESULT IN THE IMPOSITION OF SANCTIONS.
21          IT IS SO ORDERED.
22          Dated: January 30, 2020
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26          2
              The local rules as most recently amended in 2017 are available on the Court’s website at
     https://www.nvd.uscourts.gov/wp-content/uploads/2017/09/Local-Rules-of-Practice.pdf.
27
            3
                The additional discovery plan must also provide a caption that complies with Local Rule
28 IA 10-2.

                                                      2
